Amended


Order of Court

And now, to wit, September 19, 1958, the order of the court entered July 9, 1958, is amended and it is ordered, adjudged and decreed that the preliminary objections filed by defendant herein are overruled and judgment entered in favor of plaintiffs against defendant, commanding defendant upon written request from any eligible taxpayer made in accordance with proper and valid rules and regulations of defendant to include in the real estate assessment records for the year 1958 only 80 percent of the assessed value of machinery, tools, appliances and other equipment, in compliance with the Act of July 16, 1957, P. L. 954, 72 PS §5020-201, and to issue tax duplicates accordingly. Defendant to pay the costs. Per curiam, J. Brown.